Thayer, J.,
dissenting: The majority correctly recognizes the long-standing common law principle that marital property settlements are not generally retained under the jurisdiction of the court and may only be set aside or modified upon a showing of fraud, undue influence, deceit, misrepresentation, or mutual mistake. See Leary v. Leary, 137 N.H. 161, 165, 623 A.2d 1346, 1348 (1993); Labbe v. Labbe, 137 N.H. 53, 55, 623 A.2d 1320, 1321 (1993). The majority’s opinion, in my view, fails to follow the principle it cites as controlling. Accordingly, I must dissent.
*469The plaintiff makes no claim on appeal that any assets were hidden from her. She was encouraged at the beginning of the process to hire an accountant to value the assets. Her attorney was later specifically told by the defendant’s attorney that she should not rely on the defendant’s assessment of his net worth, but should conduct her own valuation of the assets for property settlement purposes. The plaintiff was a businesswoman, well enough informed as to the defendant’s assets to be able to provide a list of properties to her accountant that included properties not found on the defendant’s initial financial statement. The marital master concluded that the plaintiff’s claim of being misled was illfounded because the plaintiff was represented by counsel and had been warned that she could not rely on the valuations of the property as supplied in the year-old financial statement, but instead should make her own determinations of the value of the properties held. The master quoted testimony of the plaintiff’s original attorney at the nine-day hearing that amply supports this finding:
“Question: Now the end of the second page of Alan Reisch’s letter in response to your request regarding Article 14, he says he has not included or would you read what he said about it?
Answer from Attorney Noyes: He says T have not included your suggested last sentence. We have provided you and Bill with all the financial data you had requested and I feel it is your responsibility to determine what the values are for property settlement purposes.[’]
Question: Now did you take that as a red flag?
Answer: Yes.
Question: What did you do about it?
Answer: I discussed it with Mrs. Shafmaster.
Question: And what did you tell her and what did she say to you?
Answer: I asked her how she felt about that, I asked her if she had any idea of anything that was going on, I would imagine, I mean, this is a general
Question: Well, the best you can recall.
Answer: And I suggested again that you know we could get out interrogatories, we could do discovery if it was necessary.
*470Question: And what was her response?
Answer: She didn’t want to do discovery.”
Despite these facts that belie any reasonable reliance by the plaintiff on the defendant’s year-old opinion as to his net worth, the majority accepts her argument that the defendant’s failure to provide a revaluation of the assets amounted to fraud. In so doing the majority abrogates the common law rule set forth in Labbe v. Labbe, 137 N.H. 53, 623 A.2d 1320, in which the plaintiff similarly was aware of the existence of the asset, but failed to make any attempt to assess its value. We held that the defendant’s conduct in disclosing the existence of the asset but not its value did not amount to fraud such that the property settlement would be overturned. Id. at 56, 623 A.2d at 1322. Where, as here, a party does not undertake discovery and unreasonably relies on a year-old opinion of the other party, no reason exists to set aside the property settlement.
Superior Court Rule 158, however, does address the issue of asset valuation by requiring parties to marital property settlements to disclose their assets and their fair market value. Had the defendant misrepresented the values on such a form, the plaintiff would have reason to complain and possibly a valid ground upon which to attack the property settlement. The plaintiff, however, did not object to the master’s waiver of the requirement of this form and therefore would have no reviewable basis for relief on this ground. Despite the fact that compliance with Rule 158 could have avoided the situation in this case, I disagree with the majority’s prospective command that Rule 158 can never be waived. There may be valid reasons for a marital master, in the exercise of sound discretion, to waive the requirement for a Rule 158 filing, such as a situation where one spouse refuses to cooperate or cannot be located. While I believe that generally it may be advantageous for a party to a property settlement to require the filing of a Rule 158 form before agreeing to make the settlement final, I believe that a per se rule imposed by the court to require such a filing in every case is likely to lead to more problems than it solves. I would affirm.
Horton, J., joins in the dissent.